— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered November 13, 1978, convicting him of murder in the second degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial of defendant’s presentence motion to withdraw his guilty plea. By order dated December 17, 1979, this court affirmed defendant’s sentence (People v Bell, 73 AD2d 850). By order dated November 13, 1981, this court, inter alia, granted, on consent of the People, defendant’s motion for reargument of the appeal. Upon reargument, the decision and order of this court, both dated December 17, 1979, are recalled and vacated and thereupon the judgment is affirmed. Under the circumstances, the court afforded defendant a reasonable opportunity to advance his postplea assertion of innocence. On this record there is no basis to conclude that Criminal Term abused its discretion in denying defendant’s application to withdraw his guilty plea (People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; CPL 220.60, subd 3). Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.